Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Yamassee Indian Tribe appeals the district court’s order accepting the recommendation of the magistrate judge and dismssing its civil action without prejudice. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. Yamassee Indian Tribe v. Allendale Cnty. Gov’t, No. 1:13-cv-01577-TLW, 2014 WL 4101217 (D.S.C. Aug. 15 & 18, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.